Judgment was entered in the Supreme Court,
Per Curiam.
This case differs from any decided case. The first proceeding was in the Court of Quarter Sessions for a misdemeanor, and a true bill being found, the indictment was afterwards quashed. The defendant was then held in recognisance to appear at the next Court of Quarter Sessions, when, by an order of the court, the recognisance was certified into the Court of Oyer and Terminer, and an indictment sent up for a felony; on this the defendant was tried in the Court of Oyer and Términer. The offence was different, and the trial was in a different court, so that the costs in the Court of Quarter Sessions upon the quashed indictment can with no propriety be deemed costs of the prosecution in the Oyer and Terminer. We see no error in the striking out of these costs.
Taxation and order confirmed.